Citation Nr: 0526520	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-30 704	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as a result of herbicide exposure.

2.  Entitlement to service connection for macular 
degeneration and diabetic retinopathy.

3.  Entitlement to service connection for diabetic 
neuropathy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for obstructive sleep 
apnea.

6.  Entitlement to service connection for gastroesophageal 
reflux disease.

7.  Entitlement to service connection for residuals of a left 
middle finger injury.

8.  Entitlement to service connection for a skin rash to the 
back and neck.

9.  Entitlement to service connection for the residuals of 
dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The Board notes 
that the veteran testified that he had recently been provided 
VA dental treatment, including dentures, and withdrew his 
claim as to the issue of entitlement to dental treatment.  As 
his statements may be construed as retaining the issue of 
entitlement to compensation as a result of dental trauma, 
this matter remains for appellate review.

The veteran also submitted additional documentary evidence in 
support of his claim in June 2005 concerning a study 
undertaken by the Australian Department of Veterans Affairs 
as to potential Agent Orange exposure via drinking water 
produced on ship by evaporative distillation.  As he waived 
additional RO consideration of the evidence, the Board finds 
further development of this matter is not required.  But see 
38 C.F.R. § 20.1304 (2004).

By correspondence dated September 16, 2005, the Board 
notified the veteran that his motion to advance his case on 
the docket had been granted.

The issues of entitlement to service connection for macular 
degeneration and diabetic retinopathy, diabetic neuropathy, 
hypertension, residuals of a left middle finger injury, and a 
skin rash to the back and neck are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims addressed in this 
decision and has sufficiently notified him of the information 
and evidence necessary to substantiate these claims.

2.  The veteran's type II diabetes mellitus is presumed to 
have been incurred as a result of herbicide exposure in the 
waters offshore of the Republic of Vietnam.

3.  The evidence demonstrates the veteran's obstructive sleep 
apnea was not present in service, was not manifest until many 
years after service, and is not shown to be related to 
service.

4.  The evidence demonstrates the veteran's gastroesophageal 
reflux disease was not present in service, was not manifest 
until many years after service, and is not shown to be 
related to service.

5.  The evidence demonstrates the veteran's dental problems 
were not incurred as a result of service trauma.


CONCLUSIONS OF LAW

1.  The veteran's type II diabetes mellitus is presumed to 
have been incurred as a result of herbicide exposure during 
active service in the Republic of Vietnam.  38 U.S.C.A. 
§§ 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2004).

2.  The veteran's obstructive sleep apnea was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran's gastroesophageal reflux disease was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The veteran's claimed residuals of dental trauma were not 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was notified of the evidence 
required to substantiate his claims in March 2002 prior to 
the initial adjudication from which this appeal arose.  While 
the VCAA notice letter did not explicitly ask the veteran to 
provide "any evidence in [his] possession that pertains" to 
his claims, as a practical matter the Board finds that he has 
been notified of the need to provide such evidence.  The 
notice letter informed him that additional information or 
evidence was needed to support his claims and asked him to 
send the information or evidence to the AOJ.  In addition, 
the June 2004 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues addressed in this decision 
have been requested or obtained.  Therefore, the Board finds 
further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

The Board notes the veteran has asserted that his obstructive 
sleep apnea, gastroesophageal reflux disease, and loose teeth 
were due to service; however, he provided no information 
identifying an event, injury, or disease during service 
related to these matters.  In the absence of any credible 
supporting evidence indicating an event, injury, or disease 
during active service, the Board finds there is no reasonable 
possibility that additional medical opinions would be of 
sufficient probative value to substantiate these claims.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Combat and Vietnam Service

VA law provides that in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).

VA's General Counsel (GC) has held in a precedent opinion 
that "the ordinary meaning of the phrase 'engaged in combat 
with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (October 18, 1999).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In this case, the Board notes that the veteran's service 
records include no reports, medals, or awards indicative of 
combat or combat-related injuries.  Records show he served 
aboard the destroyer USS Forest Royal which provided naval 
gun fire support and plane guard duties in the waters 
offshore of the Republic of Vietnam from April to June 1967.  
Records also show that during that period the ship anchored 
in Da Nang harbor and Cam Rhan Bay and participated in 
Operation Sea Dragon.  It was noted that twice during 
Operation Sea Dragon the ship received intense counter 
battery fire from shore, including heavy shrapnel, but did 
not sustain any direct hits.  In light of this evidence, the 
Board finds the veteran was involved in an actual encounter 
with a military foe and should be considered a combat veteran 
for VA compensation purposes.  

VA regulations also provide that type II diabetes mellitus 
associated with herbicide agent exposure in service may be 
presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
"Service in the Republic of Vietnam" includes "service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  Id.  Regulatory provisions entitled, 
"Claims based on service in Vietnam," provide that service 
in Vietnam includes "service in the waters offshore, or 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam."  38 C.F.R. § 
3.313(a) (2004).

VA's GC has addressed the question of what constitutes 
"service in Vietnam" under both 38 C.F.R. § 
3.307(a)(6)(iii) and 38 C.F.R. § 3.313(a).  In VAOPGCPREC 27-
97 (Jul. 23, 1997), GC held that service on a deep-water 
naval vessel (an aircraft carrier) in waters off the shore of 
the Republic of Vietnam does not, itself, constitute service 
in the Republic of Vietnam.  See also VAOPGCPREC 7-93 
(Aug. 12, 1993) (GC held that a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.)

The Board notes the veteran testified in June 2005 that he 
was actually on shore in Vietnam for a couple of hours.  
Service records show he served on board a deep-water naval 
vessel; however, ship records also show anchorage in Da Nang 
harbor and Cam Rhan Bay and show that twice during Operation 
Sea Dragon the ship was within range to receive intense 
counter battery fire from shore.  In light of the verified 
reports indicating the close proximity of his ship to hostile 
shores and the veteran's testimony, the Board finds the 
veteran's service constitutes service in the Republic of 
Vietnam.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  VA regulations also provide that 
certain diseases, including type II diabetes mellitus, 
associated with herbicide agent exposure in service may be 
presumed service connected.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran served in the Republic of Vietnam and that his type 
II diabetes mellitus is presumed to have been incurred as a 
result of herbicide exposure.  There is no affirmative 
evidence indicating the veteran was not exposed to Agent 
Orange during active service.  VA and private medical records 
include diagnoses of recent onset type II diabetes mellitus 
without opinion as to etiology.  In the absence of competent 
evidence demonstrating etiological onset due to an 
intercurrent injury or disease, a presumption of service 
connection for type II diabetes mellitus is warranted.

The Board finds, however, that the veteran's obstructive 
sleep apnea and gastroesophageal reflux disease were not 
present in service, were not manifest until many years after 
service, and are not shown by competent evidence to be 
related to service.  Service medical records in this case are 
negative for complaint, treatment, or diagnosis of 
obstructive sleep apnea or gastroesophageal reflux disease.  
The veteran's August 1967 separation examination revealed 
normal clinical evaluations of the lungs and chest and 
abdomen and viscera.  

Although the veteran reported that symptoms of these 
disorders had persisted since soon after his discharge from 
service, the available private treatment records reflect a 
medical history of gastroesophageal reflux disease since 1997 
and VA records show that a diagnosis of probable obstructive 
sleep apnea was first provided in November 1999.  The Board 
also notes that obstructive sleep apnea and gastroesophageal 
reflux disease are not disease subject to a presumption of 
service connection.  The veteran is a combat veteran for VA 
purposes; however, there is no competent evidence indicating 
these disorder are related to service.

While the veteran believes his obstructive sleep apnea and 
gastroesophageal reflux disease were incurred as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection for these disorders must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for obstructive sleep apnea and 
gastroesophageal reflux disease.

Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2004).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e). 

The Ratings Schedule provides compensable disability ratings 
for the loss of teeth due to the loss of substance of the 
body of the maxilla or mandible.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2004).  It is noted that these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis and not to the loss of the alveolar process as 
a result of periodontal disease.

In this case, the evidence of record shows the veteran's 
teeth were noted as acceptable upon enlistment examination in 
March 1964.  Service medical records show he received 
treatment, but do not indicate any treatment as a result of 
trauma.  Post-service medical records are also negative for 
any indication of dental problems as a result trauma during 
active service.  VA treatment records dated in March 2002 
show the veteran reported he lost teeth when he was in his 
20's secondary to pyorrhea.

Based upon the evidence of record, the Board finds the 
veteran's dental problems were not incurred as a result of 
service trauma.  The veteran's statements as to having loose 
teeth as a result of trauma are inconsistent with the service 
medical evidence of record.  Although the veteran is a combat 
veteran for VA purposes, the claim of dental trauma is not 
consistent with the circumstances, conditions, or hardships 
of his service.  The preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for type II diabetes 
mellitus is granted.

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to service connection for the residuals of dental 
trauma is denied.


REMAND

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159.  

In this case, the veteran contends that he has macular 
degeneration, diabetic retinopathy, and diabetic neuropathy 
as a result of his service-related type II diabetes mellitus.  
He asserted at his video conference hearing that his skin 
rash to the back and neck was a result of Agent Orange 
exposure during service in the Republic of Vietnam.  He also 
claims that a blood pressure reading of 134/80 noted on his 
separation examination demonstrates the onset of hypertension 
at that time and that he incurred a left middle finger injury 
in the final days of active service.  The Board notes that 
the available record includes present diagnoses of diabetes 
mellitus, neuropathy, hypertension, and a skin disorder, 
without opinions as to etiology, and that it may be conceded 
that a photograph showing the veteran in uniform with his 
left hand bandaged demonstrates he incurred a left middle 
finger injury in service.  There is no evidence, however, of 
a diagnosis of macular degeneration or diabetic retinopathy 
and no medical evidence of any present left middle finger 
disability.  As these matters have not been addressed by VA 
examination, the Board finds additional development is 
required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
appropriate examinations (s) for opinions 
as to (a) whether there is at least a 
50 percent probability or greater that he 
has macular degeneration, diabetic 
retinopathy, or diabetic neuropathy as a 
result of his service-connected diabetes 
mellitus, (b) whether there is at least a 
50 percent probability or greater that a 
skin rash to the back and neck was either 
onset during active service or developed 
as a result of Agent Orange exposure, (c) 
whether there is at least a 50 percent 
probability or greater that his 
hypertension was either onset during 
active service (to include as 
demonstrated by a blood pressure reading 
of 134/80) or developed because of a 
service-connected disability (to include 
as due to things he saw or did in 
service), and (d) whether there is at 
least a 50 percent probability or greater 
that he has a left middle finger disorder 
incurred as a result of the injury which 
is conceded to have occurred during 
active service.  The claims folder must 
be available to, and reviewed by, the 
examiner(s).  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  All applicable laws and 
regulations must be considered.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


